           Case 1:20-cv-00095-SPW Document 31 Filed 02/18/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




 KIM POTTER,
                                                    CV 20-95-BLG-SPW
                       Plaintiff,

  vs.                                               ORDER


 ETHICON,INC. and JOHNSON &
 JOHNSON,

                       Defendants.


        Defendants move for the admission of Anita Modak-Truran to practice

before the Court in the above captioned matter with Maxon R. Davis of Great

Falls, Montana, designated as local counsel. The motion complies with Local Rule

83.1(d).

        IT IS SO ORDERED that Defendants' motion to admit Anita Modak-Truran

to appear pro hac vice(Doc. 30) is GRANTED and she is authorized to appear as

counsel with Maxon R. Davis pursuant to L.R. 83.1(d) in the above captioned

matter.


        DATED this         day of February, 2021J
                                            2021.


                                            SUSAN P. WATTERS
                                            United States District Judge
